DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/21/2020 and 1/25/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“A first display control unit that performs control to display the radiographic image” in claim 1. Dependent claim 18 also includes the limitation “first display control unit” and is similarly interpreted under 112(f). This limitation has been interpreted to correspond to structure disclosed in paragraphs [0041]-[0042], [0045], [0074]-[0076], and [0179]-[0184] of the applicant’s specification. 
“A second display control unit that performs control to display second position identification information” in claim 1. Dependent claims 3-9 and 11-19 also include the limitation “second display control unit” and are similarly interpreted under 112(f). This limitation has been interpreted to correspond to structure disclosed in paragraphs [0041]-[0042], [0045], [0074]-[0076], and [0179]-[0184] of the applicant’s specification.
“A first display control unit that performs control to display the radiographic image” in claim 2. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0041]-[0042], [0045], [0074]-[0076], and [0179]-[0184] of the applicant’s specification. 
“A second display control unit that performs control to display second position identification information” in claim 2. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0041]-[0042], [0045], [0074]-[0076], and [0179]-[0184] of the applicant’s specification.

“An acquisition unit that acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image” in claim 6. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0122]-[0125] and [0129]-[0133] of the applicant’s specification.
“A detection unit that detects a type of compression member” in claim 11. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0041], [0051], [0072]-[0076], and [0179]-[0184] of the applicant’s specification.
“A receiving unit that receives designation of a position on the radiographic image displayed on the display device” in claim 14. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0074]-[0077], [0106]-[0109], [0143] and [0179]-[0184] of the applicant’s specification.
“A receiving unit that receives designation of a position on the radiographic image displayed on the display device” in claim 15. This limitation has been interpreted to correspond to structure disclosed in paragraphs [0074]-[0077], [0106]-[0109], [0143] and [0179]-[0184] of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “in a case which continuous imaging that captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image” is stated in lines 2-4. It is unclear what claimed structure or features are performing the ultrasound image capturing and how this element of the system is previously set forth. Examiner notes that claim 21 includes the element “an ultrasonography apparatus” but this feature is not set forth in either 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 5-8 are also rejected for indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 13-14, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palma et al. (U.S. Pub. No. 20160310215) hereinafter Palma.
Regarding claim 1, Palma teaches:
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]), comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the 
a first display control unit ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display control unit; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display control unit that performs control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).

wherein the radiographic image does not include an image of the first position identification information (see [0061] or [0063], the image of the second position identification information is only overlaid onto a tomosynthesis slice rather than being imaged as a radiographic feature in the image which is thus not included in the radiographic image as claimed).
Regarding claim 13, Palma teaches all of the limitations of claim 1. Palma further teaches:
wherein the second display control unit performs control to display the second position identification information in the mammary gland region of the breast included in the radiographic image (figure 11 and 13 and [0060]-[0068] show target regions including target marker 434 that are within the mammary gland region of the breast tissue).
Regarding claim 14, Palma teaches all of the limitations of claim 1. Palma further teaches:
further comprising: a receiving unit that receives designation of a position on the radiographic image displayed on the display device, wherein the second display control unit performs control to display the second position identification information in a case in which the receiving unit receives the designation of the position on the radiographic image ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid 
Regarding claim 22, Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second 

Regarding claim 24, Palma teaches:
A non-transitory computer readable medium storing a control program that causes a computer (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) to execute: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast 
has a first surface irradiated with radiation from the radiation source and a second surface opposite to the first surface and coming into contact with the breast and in which first position identification information for identifying an in-plane position of the first surface or the second surface is given to any one of the first surface or the second surface (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5) and that captures the radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression devices such as a compression paddle 100, a compression grid, a tool holder 200, or similar means to hold the breast in a substantially stationary position at least for the time when the breast is initially scanned to a time when the biopsy is performed. The compression paddle 100 may hold the breast still while providing apertures that allow for insertion of a biopsy tool, needle, core needle, or vacuum assisted core needle and the tool holder 200 or grid may be used to hold the biopsy tool or needle in place. The compression paddle 100 or the tool holder 200 may also serve to compress the object or breast to minimize 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Standar (U.S. Pub. No. 20100061521) hereinafter Standar. 
Regarding claim 2, primary reference Palma teaches:
A radiography system (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
a mammography apparatus (figure 1, digital breast tomosynthesis apparatus 10; [0032]-[0035]) that includes a compression member ([0035], compression paddle 100; [0036]-[0037]) which compresses a breast placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100” these visual markers provide the identification of an in-plane position of the first and second surfaces; see also figures 3-5), 
and that captures a radiographic image of the breast in the compressed state using the radiation detector ([0035], “This may be accomplished by using compression 
a first display control unit ([0051], remote work station computer 415 is configured to control the display screen 416 and is thus considered to be the first display control unit; [0052]-[0057]) that performs control to display the radiographic image ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) captured by the mammography apparatus on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]); and 
a second display control unit that performs control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to 
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective

Regarding claim 23, primary reference Palma teaches:
A control method (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) comprising: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; 
Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar 
Regarding claim 25, primary reference Palma teaches:
 A non-transitory computer readable medium storing a control program that causes a computer (abstract, digital breast tomosynthesis apparatus 10; [0032]-[0035]) to execute: 
performing control to display ([0051], remote work station computer 415 is configured to control the display screen 416; [0052]-[0057]), on a display device ([0011]-[0013], display screen; [0050], display screen 416 is considered to be the display device; [0051]-[0057]), a radiographic image captured by a mammography apparatus ([0050], reconstructed slices 414 displayed on the display screen are the radiographic image; [0051]-[0057]) that includes a compression member which compresses a breast ([0035], compression paddle 100; [0036]-[0037]) placed between a radiation source ([0034], x-ray source 14; [0035]-[0037]) and a radiation detector ([0034], digital detector 12; [0035]-[0037]) and 
has a first surface irradiated with radiation from the radiation source, a second surface opposite to the first surface and coming into contact with the breast (figures 1-2 shows digital detector 12 which is considered to be a first surface that is irradiated with radiation from the radiation source for imaging purposes with the compression paddle 100 forming a second surface that is opposite the first surface and comes in contact with the breast for compression; [0034]-[0039], see grid domain 120; [0054]-[0055]; 
performing control to display second position identification information which indicates a position on the radiographic image corresponding to the in-plane position of the compression member and corresponds to the first position identification information on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the 
	Primary reference Palma fails to teach:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface
However, the analogous art of Standar of a film for attachment to medical compression plate devices (abstract; figures 1 and 3) teaches:
and a third surface parallel to the first surface between the first surface and the second surface and in which first position identification information for identifying an in-plane position of the third surface is given to the third surface (figures 1 and 3, the first surface “O1”, the second surface considered to be the lower surface of the compression plate “G”, and the third surface as “O2”; [0012]; [0016]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the third surface as taught by Standar because utilizing an additional surface of film located between the first and second . 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Martinez-Lorenzo et al. (U.S. Pub. No. 20160120407) hereinafter Martinez-Lorenzo. 
Regarding claim 3, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display control unit performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma further fails to teach:
in a case in which the compression member maintains the compressed state for a predetermined time or more after the radiographic image is captured
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]). 

wherein the second display control unit ends the display of the second position identification information ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle”; [0062])
Primary reference Palma further fails to teach:
in a case in which the compression of the breast by the compression member is released after the second position identification information is displayed
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
in a case in which the compression of the breast by the compression member is released after the second position identification information is displayed ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the maintenance of compression for a predetermined time after the radiographic image as taught by Martinez-Lorenzo because the length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and other imaging modality processing ([0092]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Mikami et al. (U.S. Pub. No. 20090234229) hereinafter Mikami, in further view of Martinez-Lorenzo. 
Regarding claim 4, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the second display control unit performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe 
Primary reference Palma fails to teach:
capturing an ultrasound image of the breast while maintaining the homogenous breast thickness by a compression plate
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
capturing an ultrasound image of the breast while maintaining the homogenous breast thickness by a compression plate ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048])
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the ultrasonography apparatus as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as 
Primary reference Palma further fails to teach:
in a case in which continuous imaging that captures an ultrasound image of the breast while maintaining the compressed state after capturing the radiographic image
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
in a case in which continuous imaging that captures a secondary image of the breast utilizing a second imaging modality while maintaining the compressed state after capturing the radiographic image ([0006]; [0009]; [0066]; [0092], “In certain embodiments, a support or compression structure of the system 211 may maintain at least one of: a shape or a size of the distribution of tissues, across time periods during which the first image is acquired and/or during which the distribution of tissues is electromagnetically scanned by the NRI system. The support or compression structure may ensure that the distribution of tissues is spatially maintained or substantially maintained between the tomographic and NRI processing for accurate registration. For example, the support or compression structure may comprise dielectrically-appropriate X-ray-transparent compression paddles, to place the object such as a breast under clinical compression. The support or compression structure may hold or support the distribution of tissues for a predetermined period of time, e.g., 5, 10, 15 or 20 seconds. The length of the predetermined period of time may be selected in part to minimize discomfort or stress to a corresponding patient undergoing imaging, and/or in part to allow tomographic and NRI processing”)
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 4 above, and further in view of Sendai (U.S. Pub. No. 20090118614) hereinafter Sendai. 
Regarding claim 5, the combined references of Palma, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 4. Primary reference Palma further fails to teach:
further comprising: 
an acquisition unit that acquires mammary gland amount information indicating an amount of mammary gland in the breast, wherein the second display control unit performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland
However, the analogous art of Sendai of a medical imaging system with plural imaging section for detection accuracy and efficiency (abstract) teaches:
further comprising: 

wherein the second display control unit performs the continuous imaging in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland ([0064], “Then, the breast type determining part 31a determines the type of the extracted breast based on the brightness (or lightness from white to black) of the pixel within the breast region. Here, in the breast of a premenopausal woman, mammary glands that easily absorb X-rays have developed. Accordingly, as shown in FIG. 4A, her breast is shown whitish as a whole in the X-ray image. On the other hand, mammary gland tissues have become atrophied in the breast of a postmenopausal woman, few X-rays are absorbed. Accordingly, as shown in FIG. 4B, her breast is shown blackish as a whole. Therefore, the breast type determining part 31a obtains a histogram on the data values in the respective pixels within the breast region, and further, obtains a value as a barycenter. If the barycenter value is equal to or larger than a predetermined threshold value, the breast is determined to be "dense", and, if the barycenter value is less than the predetermined threshold value, the breast is determined to be "fat"”; [0065]-[0070]; note that while the system may make imaging scan parameter adjustments, it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Mikami, and Martinez-Lorenzo to incorporate the amount of mammary gland determination for continuous imaging as taught by Sendai because appropriate medical diagnoses can be made based on both image modalities under appropriate conditions which improves detection accuracy and examination efficiency ([0067]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 4 above, and further in view of Endo et al. (U.S. Pub. No. 20060029268) hereinafter Endo. 
Regarding claim 6, the combined references of Palma, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 4. Primary reference Palma further fails to teach:
further comprising: an acquisition unit that acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image, wherein the second display control unit performs the continuous imaging in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size
However, the analogous art of Endo of an image displaying apparatus associated with imaging a breast of a subject (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Mikami, and Martinez-Lorenzo to incorporate the mammary gland area determination and imaging parameter optimization feature as taught by Endo because mammary glands on the front side of the tube overlap mammary glands on the detector side to make it difficult to discriminate/diagnose a tumor. Therefore determining an area and position for imaging parameter optimization will enable a more accurate image scan of the mammary gland within the breast volume ([0006]; [0007]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 4 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20160110875) hereinafter Sugiyama. 
Regarding claim 7, the combined references of Palma, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 4. Primary reference Palma further fails to teach:
wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display control unit displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended

wherein, in a case in which the continuous imaging is performed and the radiographic image includes a plurality of mammary gland regions, the second display control unit displays the second position identification information in different forms in a mammary gland region for which the capture of the ultrasound image has ended and a mammary gland region for which the capture of the ultrasound image has not ended ([0069]-[0071], describe the setting of mammary gland regions of interest within the breast; figure 5; [0084]-[0089] describe the multiple mammary gland regions that are determined within the overall breast regions; figure 7; [0105]-[0106]; figure 10; [0112]-[0114]; figure 12 and [0117]-[0119], the current image of the mammary gland region is displayed with the region setting displayed within one form, with the current region of interest R determined in one region schematic, with no region of interest visualized in the secondary schematic; figure 13; [0122]-[0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Mikami, and Martinez-Lorenzo to incorporate the display setting feature as taught by Sugiuyama because it provides the user with real-time visual guidance to the current imaged region of interest and enables efficient movement of the region within or between differing mammary gland areas ([0117]-[0119]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Mikami, in further view of Martinez-Lorenzo as applied to claim 4 above, and further in view of Kopelman et al. (U.S. Pub. No. 20180168780) hereinafter Kopelman.
Regarding claim 8, the combined references of Palma, Mikami, and Martinez-Lorenzo teach all of the limitations of claim 4. Primary reference Palma further fails to teach:
wherein the second display control unit ends the display of the second position identification information in a case in which the capture of the ultrasound image has ended
However, the analogous art of Kopelman of an augmented reality display and computing device (abstract) teaches:
wherein the second display control unit ends the display of the position overlay information in a case in which the capture of the procedure has ended ([0197]-[0200]; [0201], “At block 1460, processing logic determines whether the dental procedure has been completed. The processing logic may determine the procedure is complete based on a detected change to the image data, based on feedback from the dental practitioner, based on a time change, or based on other criteria or indication. If the procedure or treatment is not complete, the processing logic may return to block 1438 and continue to receive updated image data and to provide updated overlay indicators based on the changes. If the procedure or treatment is determined to be complete, the AR system may end the method 1400. To end the method, the processing logic may indicate that the procedure or treatment is complete, remove indicators regarding the AOI, move on to a next procedure or treatment, stop updating the overlay, or perform other tasks“; [0202]).
. 
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Mikami. 
Regarding claim 11, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
display the second position identification information corresponding to the type of the compression member detected by the detection unit (figures 3-5 include different forms of compression paddles with different apertures and markings and the display system are configured to display information corresponding to the specific form of compression paddle utilized; [0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed 
Primary reference Palma fails to teach to a detection of the compression member and a control unit to adjust settings based upon the type of compression member. Therefore primary reference Palma fails to teach:
further comprising: 
a detection unit that detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein a control unit performs control to configure the apparatus scan features corresponding to the type of the compression member detected by the detection unit
However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
further comprising: 
a detection unit that detects a type of the compression member, wherein the first position identification information is predetermined according to the type of the compression member, and wherein a control unit performs control to configure the apparatus scan features corresponding to the type of the compression member detected by the detection unit ([0050], “In this medical imaging apparatus, plural types of compression plates may be replaced and used, and two types of compression plates 13a and 13b are shown in FIG. 3.”; [0054], “The compression plate information storage unit 47 shown in FIG. 1 stores correction amounts of ultrasonic outputs for the attenuation amounts of ultrasonic waves measured or calculated based on the materials 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the detection of compression member for adjustment of control settings as taught by Mikami because specific materials have different properties for both radiation and ultrasonic imaging capabilities, therefore utilizing different plate types for different types of imaging modalities would increase efficiency and quality. By incorporating a compression plate detection system, the specific geometry and plate specifications can be included in the control settings of the system ([0009]; [0010]). 
Regarding claim 21, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
the radiography system according to claim 1 (see rejection/citations for claim 1 above); and 
Primary reference Palma fails to teach:

However, the analogous art of Mikami of a medical imaging apparatus for imaging a mammary gland (abstract) teaches:
an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member ([0026], the medical imaging apparatus has radiographic imaging capabilities with x-ray tube 10 and x-ray detection unit 12 as well as ultrasonic probe 16 in a combined medical imaging apparatus with a compression plate 13 for breast imaging; [0028]; [0032]-[0035]; [0041]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the ultrasonography apparatus as taught by Mikami because ultrasonic imaging enables the specific nature of tissues such as differences between a cystic tumor and solid matter can be detected with real-time image observation ([0007]-[0009]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180338795) hereinafter Sugiyama II. 
Regarding claim 12, Palma teaches all of the limitations of claim 1. Palma further fails to teach:
wherein, in a case in which the mammography apparatus includes a compression member to which the first position identification information is not given, instead of the compression member to which the first position identification information 
However, the analogous art of Sugiyama II of a breast x-ray imaging apparatus with processing circuitry (abstract) teaches:
wherein, in a case in which the mammography apparatus includes a compression member to which the first position identification information is not given, instead of the compression member to which the first position identification information is given, and captures the radiographic image of the breast compressed by the compression member to which the first position identification information is not given, the second display control unit performs control not to display the second position identification information ([0036]; [0041]; [0060]-[0061]; [0072]-[0077], “In this process, for example, the derivation function 134c may also display a graphic 313 indicating the position of the adapter support table 210, a graphic 314 indicating the position of the adapter compression plate 220,” the graphic fails to show any additional overlays or marking that would display second position identification information that would be part of a grid-based paddle marking that is not included in the Sugiyama II apparatus. In the configuration to utilize this compression member, the combined invention would utilize the user interface feature without the additional display markings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the use of a compression member . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Masumoto et al. (U.S. Pub. No. 20140093036) hereinafter Masumoto. 
Regarding claim 15, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
further comprising: 
a receiving unit that receives designation of a position on the radiographic image displayed on the display device ([0051], display screen 416; [0052]-[0057], describe the use of positioning features for indicating a position of the tomosynthesis slice and the variables such as grid or paddle configuration; [0058]-[0060]; [0061], “visual markers such as the grid domain 120 may be painted on the compression paddle 100 and/or needle holder 200 and overlayed onto tomographic slices 414 by the controller and displayed on a display screen” and “The user may then easily place the needle on the original grid or compression paddle having a grid. The controller may reconstruct the grid on the uppermost slice of the DBT volume or a synthetic grid may be displayed corresponding to the actual grid on the tool holder or compression paddle” These features are considered to include the receiving unit functionality; [0062]), 
wherein the second display control unit performs control to display the second position identification information ([0051], display screen 416; [0052]-[0057], describe 
Primary reference Palma fails to teach:
in a case in which the position on the radiographic image received by the receiving unit is a position in the mammary gland region of the breast
However, the analogous art of Masumoto of a radiographic imaging system for imaging a compressed tissue (abstract) teaches:
in a case in which the position on the radiographic image received by the receiving unit is a position in the mammary gland region of the breast ([0120], “Specifically, for example, the user may specify the position and the range of an area on the tomographic image, compressed tomographic image or radiographic image where a tumor may possibly be present or which is difficult to observe due to dense mammary gland as judged by the user, and a three-dimensional image of the specified range with the specified position being the center or centroid thereof may be superimposed on the tomographic image, compressed tomographic image or radiographic image and displayed“; [0121]-[0124]).
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Sugiyama et al. (U.S. Pub. No. 20180070892) hereinafter Sugiyama III. 
Regarding claim 16, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further fails to teach:
	wherein the second display control unit performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms
	However, the analogous art of Sugiyama III of medical information processing system for breast tissue imaging (abstract) teaches:
wherein the second display control unit performs control to display the second position identification information for the mammary gland region of the breast in the radiographic image and the second position identification information for a region other than the mammary gland region in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an area having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either further imaging or biopsy procedures. This increases accuracy of the procedure and improves targeting efficiency ([0103]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palma, in view of Sugiyama III as applied to claim 16 above, and further in view of Kashiwagi et al. (U.S. Pub. No. 20080240346) hereinafter Kashiwagi. 
Regarding claim 17, the combined references of Palma and Sugiyama III teach all of the limitations of claim 16. Primary reference Palma further fails to teach:
wherein, in a case in which the radiographic image includes a plurality of the mammary gland regions,
However, the analogous art of Kashiwagi of a mammographic system with a radiation image capturing apparatus (abstract) teaches: 
wherein, in a case in which the radiographic image includes a plurality of the mammary gland regions ([0073]-[0080] and figure 8B shows the mammary glands as a plurality of mammargy gland regions that are identified by the regions R2, R4, and R5), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a 
Primary reference Palma further fails to teach:
the second display control unit displays the second position identification information items for the mammary gland regions in different forms
	However, the analogous art of Sugiyama III of medical information processing system for breast tissue imaging (abstract) teaches:
the second display control unit displays the second position identification information items for the plurality of target regions in different forms ([0103], “ROI-C is denoted by a hatched rectangle. ROI-C is set in a case where a site determined as an area having a high density of mammary glands is a region of interest.” And figure 14 shows other regions of interest other than the mammary gland region in different visual forms, and thus would be configured to teach to using the visual forms to identify the plurality of mammary gland regions as taught by Kashiwagi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma, Sugiyama II and Kashiwagi to incorporate the position information differing forms for mammary glands and other tissue as taught by Sugiyama III because it increases visual cues to differentiate between target regions for either . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Burion et al. (U.S. Pub. No. 20140037068) hereinafter Burion. 
Regarding claim 18, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein, in a case in which the first display control unit changes a size of the radiographic image displayed on the display device, the second display control unit performs control to change the display of the second position identification information, following the change in the size of the radiographic image
However, the analogous art of Burion of a method and apparatus for contactless control of a medical imaging system (abstract) teaches:
wherein, in a case in which the first display control unit changes a size of the radiographic image displayed on the display device, the second display control unit performs control to change the display of the second position identification information, following the change in the size of the radiographic image ([0050], “Alternatively, the coordinates of tracked body parts within the control zone in a given frame, as opposed to relative changes in coordinates between frames, may be utilized to compute the positioning or size of a simulated ROI in X-ray image space. In embodiments of the present invention using the coordinates of tracked body parts in this manner, the x- and y-dimensions of the control zone may be proportional to the x- and y-dimensions of the X-ray image or images shown on display 102 and may be related to the dimensions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the resizing of the position identification information based upon the overall size or change in size of the image as taught by Burion because utilizing actual coordinates within the control zone may enable an accustomed user to position and resize a simulated ROI more quickly than with embodiments of the present invention utilizing relative changes ([0050]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Klausz et al. (U.S. Pub. No. 20080273657) hereinafter Klausz. 
Regarding claim 19, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further fails to teach:
wherein the second display control unit performs control to audibly display the second position identification information
However, the analogous art of Klausz of a system for acquiring radiological images of a subject with a gantry (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the audible positioning system as taught by Klausz because it provides the user with an indication of positioning without requiring visual or tactile attention to the display unit. This improves ergonomics when positioning patients and increases use efficiency ([0048]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to claim 1 above, and further in view of Standar.
Regarding claim 20, primary reference Palma teaches all of the limitations of claim 1. Primary reference Palma further teaches:
wherein the compression member includes: 
a first compression member that compresses the breast ([0035], compression paddle 100; [0036]-[0037]); and 
Primary reference Palma further fails to teach:
a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given

a second compression member which is attachable to and detachable from the first compression member and to which the first position identification information is given (figures 1 and 3, show the coordinate system applied to a compression plate; [0012]; [0013]-[0015]; [0016], the film surface with markers (M) and symbols (S) is applied to the compression plate and thus forms a second compression member that is attachable to the first compression member and includes the imprinted markers and symbols which are the first position indication information; [0017]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the mammography apparatus with a compression member of Palma to incorporate the attachable and detachable compression member as taught by Standar because utilizing an additional surface of film located with the first compression member provides a flat area that is resistant to cleaning agents and existing etched coordinate systems are difficult to clean or contain excess residues after cleaning ([0003]; [0012]; [0016]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785